The Court,

after hearing counsel on both sides, ordered, that that part of the presentments of the grand jury, which affected the defendant, Mitchell, and recommended him to be dismissed from his office as a magistrate, be quashed ; and their other presentments to be published agreeable to their request; on the grounds that the charge was too general, and not sufficiently specific ; that the names of the witnesses were not set forth, and that it operated as a condemnation without trial, which was against Magna Charta, and the liberties of a citizen.
A bill of indictment was afterwards found against him by the same grand jury, for falsely and arbitrarily imprisoning Heyliger for one night in the guard-house in Charleston, under colour of his office. He was accordingly tried at the same term, upon the indictment, and acquitted of the charge..